Citation Nr: 0312825	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office in  
Oakland, California.  


REMAND

The Board previously reviewed this matter in February 2001, 
at which time, the Board remanded the veteran's claim for 
further evidentiary development.  The claim required, among 
other actions, a review of the file by a psychiatrist for the 
purpose of providing a medical opinion as to whether the 
veteran's records demonstrate any change in behavior or 
performance subsequent to the stressor incidents alleged by 
the veteran to have occurred during active service and to 
indicate the clinical significance, if any, of such evidenced 
changes.  A review of the file reveals that a review and 
opinion was not obtained.  Accordingly, remedial action must 
be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran has asserted noncombat stressors including: 
arriving at his assignment in Vietnam shortly after a mortar 
attack that killed 21 men and seeing many dead bodies 
awaiting transport; his compound in Da Nang, Vietnam, being 
under mortar attack while he was stationed there; and, being 
harassed by service men and being physically assaulted.

The Board further observes that the veteran has not been 
advised of the difficulties the RO encountered in obtaining 
evidence from the U.S. Armed Services Center for Unit Records 
Research (USASCRUR) and has not been given an opportunity to 
obtain additional evidence in light of those difficulties.  
38 U.S.C.A. § 5103A(b)(2).  

Finally, the veteran has submitted additional evidence since 
this matter has been submitted to the Board for appellate 
review.  The veteran specifically requested that the RO 
consider the evidence before the Board reviews his appeal.  
Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should arrange for a 
psychiatrist to review the veteran's 
claims file for the purpose of 
identifying and examining all records 
indicating any change in behavior or 
performance subsequent to the stressor 
incidents alleged by the veteran to have 
occurred during active service.  The 
psychiatrist should address the clinical 
significance, if any, of any changes in 
behavior or performance so identified.  

3.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are complete. See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002). 
Specifically, the RO should ensure that 
all the above actions have been completed 
in full. If any development is 
incomplete, or if the requested 
examinations do not include all test 
reports, special studies, or opinions 
requested, appropriate corrective action 
should be taken. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

 


